 


110 HR 6711 IH: Veterans Community Health Enhancement Act of 2008
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 2d Session 
H. R. 6711 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Mr. Hensarling introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To provide for increased funding for veterans health care for fiscal year 2009 by transferring amounts from the National Endowment for the Humanities and the National Endowment for the Arts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Veterans Community Health Enhancement Act of 2008. 
2.Transfer of amounts to veterans medical care from National Endowment for the Humanities 
(a)RequirementImmediately upon enactment of any law making appropriations for fiscal year 2009 that appropriates or otherwise makes available any funds for the National Endowment for the Humanities, the Secretary of the Treasury shall (subject to subsection (b)) transfer to the Medical Services appropriation account of the Department of Veterans Affairs all amounts that are appropriated or otherwise made available under that law for the National Endowment for the Humanities. Amounts so transferred shall be merged with and shall be available for the same period as the appropriation account to which transferred and shall be available only for enhancement of services at community-based outpatient clinics. 
(b)Authority To wind up affairs of National Endowment for the HumanitiesThe Secretary of the Treasury may exempt from the requirement of subsection (a), for a period not to exceed 60 days, such amounts as the Secretary determines to be necessary to wind up the affairs of the National Endowment for the Humanities, and amounts so exempted shall be available, during such period, only for such purpose. 
3.Transfer of amounts to veterans medical care from National Endowment for the Arts 
(a)RequirementImmediately upon enactment of any law making appropriations for fiscal year 2009 that appropriates or otherwise makes available any funds for the National Endowment for the Arts, the Secretary of the Treasury shall (subject to subsection (b)) transfer to the Medical Services appropriation account of the Department of Veterans Affairs all amounts that are appropriated or otherwise made available under that law for the National Endowment for the Arts. Amounts so transferred shall be merged with and shall be available for the same period as the appropriation account to which transferred and shall be available only for enhancement of services at community-based outpatient clinics. 
(b)Authority To wind up affairs of National Endowment for the ArtsThe Secretary of the Treasury may exempt from the requirement of subsection (a), for a period not to exceed 60 days, such amounts as the Secretary determines to be necessary to wind up the affairs of the National Endowment for the Arts, and amounts so exempted shall be available, during such period, only for such purpose. 
 
